FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                              FOR THE TENTH CIRCUIT                       June 30, 2017

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                        No. 17-6072
                                                  (D.C. No. 5:16-CR-00071-R-1)
JOSE LUIS BERNAL ANGULO,                                  (W.D. Okla.)

      Defendant - Appellant.


                              ORDER AND JUDGMENT*


Before TYMKOVICH, Chief Judge, LUCERO and McHUGH, Circuit Judges.


      After entering into a plea agreement, Jose Luis Bernal Angulo pleaded guilty

to one count of possessing methamphetamine with the intent to distribute in violation

of 21 U.S.C. § 841(a)(1). In the agreement, Mr. Angulo expressly waived “his right

to appeal his guilty plea,” and “his sentence as imposed by the Court . . . and the

manner in which the sentence is determined[,]” provided the sentence is not “above




      *
         This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the advisory guideline range determined by the Court to apply” in his case. Plea Agt.

at ¶ 8(a),(b).

       In addition to the plea agreement that stated the waivers were knowing and

voluntary, see Plea Agt. at ¶ 8, the district court confirmed at the plea hearing that

Mr. Angulo understood the waivers in the plea agreement, see Plea Hr’g Tr. at 8-9.

       The district court sentenced Mr. Angulo to 180 months’ imprisonment—below

the advisory guideline range of 360 months to life imprisonment. Notwithstanding

the appeal waivers, Mr. Angulo filed a notice of appeal.

       The government has filed a motion to enforce the plea agreement pursuant to

United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

In response, Mr. Angulo’s counsel has stated that there are no non-frivolous

arguments that can be presented in response to the motion to enforce, citing Anders v.

California, 386 U.S. 738, 744 (1967), and has moved to withdraw as counsel. This

court gave Mr. Angulo an opportunity to file a pro se response to the motion to

enforce. The deadline for filing a response has passed and Mr. Angulo has not filed

anything with this court.

       Under Anders, we have conducted an independent review of the motion and

the record and we conclude that Mr. Angulo’s proposed appeal falls within the scope

of the appeal waiver, that he knowingly and voluntarily waived his appellate rights,

and that enforcing the waiver would not result in a miscarriage of justice. See Hahn,




                                          -2-
359 F.3d at 1325-28 (describing the factors this court considers when determining

whether to enforce a waiver of appellate rights).

      The motion to enforce is granted and this appeal is dismissed. We grant

counsel’s motion to withdraw.


                                               Entered for the Court
                                               Per Curiam




                                         -3-